Case 2:18-cv-08048-SVW-JC Document 43 Filed 05/10/19 Page 1 of 2 Page ID #:291



  1
  2
  3
  4
  5
  6
  7
  8                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
10
11 VERNON UNSWORTH,                              Case No. 2:18-cv-08048
12                    Plaintiff,                 Judge: Hon. Stephen V. Wilson
13              vs.                              ORDER GRANTING STIPULATION
                                                 TO EXTEND TIME TO FILE
14                                               ANSWER TO COMPLAINT
      ELON MUSK,
15
                      Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28

        [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO FILE ANSWER TO COMPLAINT
      5428976
Case 2:18-cv-08048-SVW-JC Document 43 Filed 05/10/19 Page 2 of 2 Page ID #:292



  1             Currently before the Court is a Stipulation to Extend Time to File Defendant’s
  2 Answer to Complaint (“Stipulation”), filed by Plaintiff Vernon Unsworth and
  3 Defendant Elon Musk (collectively, the “Parties”).
  4             This Court, having considered the Parties’ Stipulation, and good cause
  5 appearing therefor, GRANTS the Stipulation. IT IS HEREBY ORDERED that:
  6             1.    Defendant’s deadline to file his Answer to Plaintiff’s Complaint is
  7                   extended to and including May 13, 2019.
  8
  9
10 Dated: _________________
           May 10, 2019                         _____________________________________
                                                     Hon. Stephen V. Wilson
11
                                                     U.S. District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
        [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO FILE ANSWER TO COMPLAINT
      5428976
